            Case 1:19-cv-04143-LJL Document 52 Filed 07/29/20 Page 1 of 1




                                                 Application GRANTED.

Erik M. Bashian, Esq.
T: (516) 279-1554                                7/29/2020
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                                 July 29, 2020

U.S. District Judge Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007

Re:     Nelson v. Peoples Choice Kitchen, Inc. et al., Case No.: 1:19-cv-4143-LJL

Dear U.S. District Judge Liman:

        This office represents the Plaintiff Kareem Nelson (“Plaintiff”) in connection with the above-
referenced action. We write in connection with Your Honor’s Order, dated June 19, 2020 (D.E. 50).
Plaintiff is respectfully requesting an extension of time to file a default judgment against defendant
2733 FDB1963 LLC until August 31, 2020, as Plaintiff is continuing to engage in settlement
discussions with counsel for Defendant Peoples Choice Kitchen, Inc.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Carolyn V. Minter, Esq. (CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
